Allowable Subject Matter
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 21-40 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
The prior art is silent in teaching wherein to monitor and control one or more variables in the building energy management system and to provide data samples of the one or more variables; a data collector configured to collect the data samples from the building equipment and generate a data timeseries comprising a plurality of the data samples; an analytics service configured to perform one or more analytics using the data timeseries and generate a results timeseries comprising a plurality of result samples indicating results of the analytics; a timeseries database configured to store the data timeseries and the results timeseries; and an energy management application configured to retrieve the data timeseries and the results timeseries from the timeseries database in response to a request for timeseries data associated with the one or more variables and in combination with all other claimed elements of independent claims 21, 33 and 39.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID E CHOI/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        aaa